,-,-       F
                                                  ,
                                                                                        06/15/2021
                                     '61


                                                                                    Case Number: PR 21-0005
         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       PR 21-0005                        FILED
                                                                          JUN 1 5 2021
                                                                        Bower) Greenw000
                                                                      Clerk of Supreme Court
                                                                         State of Mor-utano
IN RE THE MOTION OF JAESON D.
WHITE FOR ADMISSION TO THE BAR                                       ORDER
OF THE STATE OF MONTANA




      Jaeson D. White has filed a motion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that White has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Jaeson D. White may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this -5 day of June, 2021.
 '46

jgroi
   t  ire.441
         3




AtI
       Justices